                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

   Ballantyne Village Parking, LLC,                  JUDGMENT IN CASE

             Plaintiff(s),                            3:19-cv-00036-GCM

                 vs.

          City of Charlotte,
           Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 15, 2019 Order.

                                               February 15, 2019
